Dismissed and Memorandum Opinion filed December 31,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01013-CR
____________
 
AFFINCIE LEE BRINSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 1233297
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a weapon by
a felon.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on October 21, 2009, to confinement
for eight years in the Institutional Division of the Texas Department of
Criminal Justice.  We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R. App.
P. 25.2(d).  The record supports the
trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b)